DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 7 – 11, 16 – 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 2017/0002394 A1).
With respect to independent claim 1, Choi teaches in Figs. 1 and 2 a forensic detector for remotely sensing a porphyrin-containing substance on a surface of an object this preamble is determined to be intended use, the forensic detector comprising:
an excitation light source 121 or 120 for generating an excitation light beam, wherein the excitation light beam has an excitation wavelength capable of exciting porphyrin to luminesce at a target wavelength centered between 665-675nm as disclosed in paragraph [0188];
plural optical elements 123,122,131,132, 123 configured and arranged to direct the excitation light beam onto the surface 200 and to capture an object-originated light  beam coming from the surface;
110 configured to measure a first radiation power in a first wavelength region of the object-originated light beam, and to measure one or more second radiation powers base signal as disclosed in paragraph [0121] in a second wavelength region thereof, wherein the first wavelength fluorescence signal as disclosed in paragraph [0121] region includes the target wavelength, and wherein the first and second wavelength regions are non-overlapping as disclosed in paragraphs [0011 and 0121; see the last sentence of paragraph [0121]]; and
a computer processor 119 configured to compute a signal-to-noise ratio (SNR) as disclosed in paragraph [0025] according to the first radiation power and a background noise power level as disclosed in paragraphs [0065 – 0067], and to determine if the porphyrin- containing substance is present as disclosed in paragraph [0056] on the surface as disclosed in paragraph [0127] according to the SNR, wherein the background noise power level base signal is obtained from the one or more second radiation powers.
With respect to independent claim 16, Choi teaches see the rejection justification to claim 1 above a system for remotely sensing a porphyrin-containing substance on a surface of an object, the system comprising:
a probe having an excitation light source and one or more sensors; wherein:
the excitation light source is configured to generate an excitation light beam, wherein the excitation light beam has an excitation wavelength capable of exciting porphyrin to luminesce at a target wavelength centered between 665-675nm; and 
the excitation light beam is directed onto the surface, and the one or more sensors capture an object-originated light beam coming from the surface; and a computer 
With respect to dependent claim 2, Choi teaches in Fig. 2 wherein the computing processor 119 is further configured to control the excitation light source and the one or more sensors such that the one or more sensors measure the first and second radiation powers while the excitation light beam is generated and directed to the surface.
With respect to dependent claim 3, Choi teaches in paragraph [0194] wherein the computing processor is further configured to control the one or more sensors to simultaneously measure the first and second radiation powers. 
With respect to dependent claims 4 and 17, Choi teaches in paragraph [0057] wherein the excitation wavelength is in a range of 350- 450nm such that the excitation light beam contains long-wave ultraviolet or blue light.
With respect to dependent claims 7 and 18, Choi teaches  wherein: the one or more sensors are further configured to obtain a time sequence as disclosed in paragraph [0147] of first radiation power values each being a measurement of the first radiation power obtained at one time instant; and the computer processor is further configured to filter via 111  the time sequence of first radiation power values for noise reduction.
With respect to dependent claims 9 and 20, Choi teaches wherein the computer processor is further configured to compare the SNR with a threshold defined by a plurality of reference SNRs obtained from reference objects with and without the porphyrin-containing substance see paragraphs [0020 – 0021]. 
With respect to dependent claim 10,  Choi teaches in Figs. 1 and 2 wherein: the optical elements are further arranged to extract first and second light components of the object-originated light beam simultaneously, the first and second light components respectively having wavelength contents on the first wavelength region and on the second wavelength region; and  the optical elements are further arranged to measure the first and second radiation powers simultaneously see paragraph [0194].
With respect to dependent claim 11, Choi teaches in paragraph [0007] wherein the porphyrin-containing substances exhibit photoluminescence (PL) when excited by the excitation light beam.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 – 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, and further in view of Takamatsu (JP 2016-85112).
The teaching of Choi has been discussed above.
With respect to dependent claim 5, Choi is silent with wherein the optical elements comprise a dichroic mirror located on an intersection of a forward path of the excitation light beam emitted from the excitation light source, and a return path of the object-originated light beam coming from the object.
In Fig. 4 Takamatsu teaches the limitation of claim 5. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Choi in order to detect fluorescence by a known optical arrangement. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 6, Choi teaches wherein the optical elements further comprise a collimating lens 123 and the limitation of “a collimating lens located KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi.
The teaching of Choi has been discussed above.
With respect to dependent claims 8 and 19, Choi is silent with wherein the SNR is computed as the first radiation power divided by the standard deviation of the background noise power level at regions other than the first wavelength region.
	Choi teaches in paragraph [0020] normalized strength and in paragraph [0034] deviation. And the standard deviation is well-known in the art. Therefore, the limitation of claim 8 is within the ordinary skilled art as an obvious choice. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Claims 12 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, and further in view of Cunningham (US 2019/0145889 A1).
The teaching of Choi has been discussed above.
With respect to independent claim 12,  Choi teaches See the rejection justification to claim 1 above wherein the forensic detector comprises: an excitation light source for generating an excitation light beam, wherein the excitation light beam 
the smartphone is configured to capture an image see Fig. 2 of Choi of the surface after the excitation light beam irradiates the surface; a porphyrin distribution map having a red pigmented region for indicating a respective region on the surface containing the porphyrin-containing substance is generated from the image; and the computing processor is further configured to use the SNR for determining the concentration see paragraph [0077] of the porphyrin-containing substance.
Choi is silent with a system for remotely sensing a porphyrin-containing substance on a surface of an object and determining a concentration of the porphyrin-containing substance, the system comprising:  a smartphone; and a forensic detector mountable on and communicable to the smartphone.
	Cunningham teaches in paragraph [0052] a smartphone integrated with light source  and image sensor. In view of this, it would have been obvious at the time of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 13, in Fig. 2 Choi teaches wherein the computing processor is further configured to control the excitation light source and the one or more sensors such that the one or more sensors measure the first and second radiation powers while the excitation light beam is generated and directed to the surface.
Claims 14 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi modified by Cunningham, and further in view of Takamatsu (JP 2016-85112).
The teaching of Choi modified by Cunningham has been discussed above.
With respect to dependent claim 14, Choi is silent with wherein the optical elements comprise a dichroic mirror located on an intersection of a forward path of the excitation light beam emitted from the excitation light source, and a return path of the object-originated light beam coming from the object.
In Fig. 4 Takamatsu teaches the limitation of claim 5. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Choi modified by Cunningham in order to detect fluorescence by a known optical arrangement. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 15, Choi teaches wherein the optical elements further comprise a collimating lens 123 and the limitation of “a collimating lens located between the dichroic mirror and the object for directing the excitation light beam onto the surface and collimating the object-originated light beam onto the dichroic mirror” would be obvious in order to deliver excitation light by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/           Primary Examiner, Art Unit 2884